Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closet prior art of record is US 2009/0122839 A1 by Luo et al. (hereafter referred to as Luo) which is directed towards systems and methodologies are described that facilitate employing a scrambling code from a set of scrambling codes, which is indexed by primary synchronization codes (PSCs), to scramble or descramble a secondary synchronization code (SSC). Also, US 2010/0261472 Al Han et al. (hereafter referred to as Han) is directed towards The SSS and PSS-based scrambling code and the segment based scrambling code use a cyclic shift version of a sequence generated from the generating polynomial of the m-sequence. However, both Luo and Han fail to disclose identify a primary synchronization signal (PSS) within one SS block based on one subcarrier spacing, wherein the PSS is identified based on second information for a physical layer cell identifier (id), and identify a secondary synchronization signal (SSS) within the one SS block based on the one subcarrier spacing, wherein the SSS is identified based .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATASHA W COSME/Primary Examiner, Art Unit 2465